Citation Nr: 1014630	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-28 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral arm and 
finger disorder.

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1952 until December 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  At that time, the Veteran's application to reopen a 
claim of service connection was denied.

The Veteran appealed that decision and in December 2007 the 
Board remanded the case to the RO in order to cure defects in 
notice supplied to the Veteran.  Such defects were cured and 
in June 2009 the Board granted the Veteran's application to 
reopen his claim of service connection.  The case was again 
remanded to the RO for additional development which has since 
been completed.  The Veteran's claims of service connection 
and TDIU are now properly before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Neither diabetes mellitus, nor peripheral neuropathy of 
the upper extremities, nor a bilateral arm and finger 
disorder were manifest during service or within one year of 
separation and are not related to service.

2.  The Veteran is not service connected for any disorder or 
disability.




CONCLUSIONS OF LAW

1.  Neither diabetes mellitus, nor peripheral neuropathy of 
the upper extremities, nor a bilateral arm and finger 
disorder were incurred in or aggravated by service, nor may 
diabetes mellitus or an organic disease of the nervous system 
be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in March and October 2008 that fully addressed 
all notice elements.  The letters informed the appellant of 
what evidence was required to substantiate the claims and of 
the division of responsibility between VA and a claimant in 
developing an appeal.  Therefore, the Veteran was "provided 
the content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, the claims were 
readjudicated with the issuance of a Supplemental Statement 
of the Case in January 2010.  Neither the Veteran, nor his 
representative, have indicated any prejudice caused by this 
timing error, and the Board finds no basis for finding 
prejudice against the Veteran's appeal of the issues 
adjudicated in this decision.  See Shinseki v. Sanders, 129, 
S. Ct. 1696, 2009 WL 1045952 (U.S. 2009).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).

Service treatment records are unavailable.  The Veteran was 
notified in a letter of September 2001 that the National 
Personnel Records Center (NPRC) had concluded that the 
appellant's service treatment records could not be located 
and were possibly destroyed in a 1973 fire at the NPRC in St. 
Louis, Missouri.

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The Veteran was asked to provide any records in his position 
and neither the appellant nor his representative has 
indicated that the appellant has such records.  The appellant 
identified possible additional private records, and in a July 
2009 letter, the RO requested that the Veteran inform VA of 
the location of such records.  The Veteran did not respond to 
such request.

As the Court of Appeals for Veterans Claims has held, "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  "If a [claimant] wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  By not respond to the July 2009 letter, the 
appellant has thwarted VA's attempt to assist him in 
developing his claim.  Given the RO's efforts to date, and 
the appellants refusal to cooperate, it would be unreasonable 
to place a burden upon VA to turn up heaven and earth in an 
attempt to secure further response from the claimant."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Supplementing VA's duty to assist, the Veteran was afforded a 
VA examination in November 2009 in which the examiner was 
provided the claims file for review, took down the Veteran's 
history, and reached a conclusion based on his examination 
that is consistent with the record.  The examination is found 
to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming service connection relating to 
symptoms which include tremors and weakness in the arms and 
hands.  Veterans are entitled to compensation from VA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service). To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of 
any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).

Service connection for organic diseases of the nervous 
system, and diabetes mellitus may be presumed if it became 
manifest or aggravated to a degree of 10 percent disabling 
during the Veteran's first year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the Veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).
	
The Veteran made numerous statements, including one in March 
2002, indicating that he served in combat.  The Veteran's DD-
214 shows that he has been awarded a Korean Service Medal 
with three bronze service stars, a distinguished unit 
citation, a United Nations Service Medal, a National Defense 
Medal and a Medical Badge.  The Veteran has not alleged that 
the claimed disorder was incurred in combat, and accordingly 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application.

Service treatment records are not available for review as 
they were destroyed in a fire at the NPRC in 1973.  While the 
lack of such records necessitas a heightened obligation for 
the Board to explain its findings and conclusions, see O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991), the legal standard 
of proof required to prevail in a claim of service connection 
is not lowered as a result.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

In February 2001, the Veteran sought entitlement to service 
connection for nerves in his fingers, which he indicated 
sometimes hurt on movement.

In July 2001 it was noted that the Veteran, who had 
noninsulin-dependent diabetes mellitus, had "epicritic 
sensation diminished b/1 symmetrical."  The Veteran was 
assessed as having peripheral vascular disease and 
neuropathy.

In September 2001 a statement was received from someone 
claiming to have known the Veteran "for numerous years," 
who stated that he had seen the Veteran's problems with his 
arms and fingers since returning from service.  A friend of 
the Veteran's, a registered nurse, also endorsed that she had 
witnessed problems that the Veteran had with his arms and 
fingers.

When reporting problems of the extremities in November 2001, 
pretibial edema is noted but no symptoms of the upper 
extremities.  In December 2001, it was indicated that the 
Veteran had a history of peripheral neuropathy, and in 
reporting his medical history the appellant stated that his 
left leg gave out on him, but mentioned nothing about his 
upper extremities.  

In July 2002 the Veteran's extremities showed no edema and he 
was neurologically alert and appropriate.  In October 2002, a 
vascular access graft was noted in the left arm, but no 
symptoms were present.

In July 2003, the Veteran complained of a one to two week 
history of diffuse tremors and some weakness, which was worse 
in the lower extremities.  He reported that he had been 
dropping objects while holding them and his gait was 
unsteady.  A review of his symptoms revealed weakness in all 
four extremities.  Weakness was more pronounced in the lower 
extremities and the Veteran demonstrated an abnormal gait.  
The possibility of a spinal cord lesion was noted and it was 
suggested to the Veteran that he obtain a neurological 
consultation and MRI of the spine.  The Veteran declined to 
undergo such an assessment under VA care, and instead elected 
to go through his private doctor.  Records of any private 
neurological consultation were requested from the Veteran, 
but VA received no response to its request.

In September 2003 the Veteran had no pretibial edema and he 
was alert and appropriate neurologically.  In February 2005 
the Veteran experienced no neuropathy.

Between September 2005 and November 2008, the Veteran was 
seen regularly for monitoring and treatment of diabetes.  
During this time, the Veteran had some lower extremity edema, 
but no complaints or symptoms referable to the upper 
extremity.

In November 2009, the Veteran underwent a VA examination 
during which he reported falling off a truck while in Korea 
and injuring his low back.  The Veteran endorsed difficulty 
walking and weakness in his legs.  Motor examination revealed 
atrophy of both hands in the first dorsal interossei muscles, 
and leg strength was 
5-/5.  Sensory testing revealed decreased vibratory sense in 
the fingers and feet.  A diagnosis of peripheral neuropathy 
was offered, and was the only neurological condition noted in 
the Veteran's charts.  The examiner opined that peripheral 
neuropathy was as least as likely as not secondary to 
underlying diabetes mellitus.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service evidence of complaint 
or treatment can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the Board notes that the Veteran is competent to 
give evidence about what he has experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Symptoms of arm and hand weakness and nerve impairment are 
capable of lay observation and thus the Veteran's statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  We note that the Veteran 
has maintained throughout the record that he experienced some 
symptoms of nerve impairment his arms and fingers, and in 
September 2001 a registered nurse reported that the Veteran 
had had "problems" with his arms and fingers since 
separation.  The Veteran reported some history of weakness 
and dropping things in July 2003, however, that report 
endorsed only a two week history of such symptoms.
 
With regard to statements received in September 2001, these 
statements do not establish a factual foundation for relating 
any current manifestations to service.  Rather, they merely 
indicate that these persons knew the Veteran during service 
and that they recall certain symptomatology.  Similarly, a 
statement submitted by a registered nurse in December 2003, 
establishes only that she has known the Veteran for 38 years 
and that he exhibits daily symptoms.  The statement does not 
provide any factual foundation for linking the Veteran's 
claimed disorder to service, and the Board notes that by her 
own admission, she has only known the Veteran since 10 years 
after separation.  Together, these statements are of less 
probative value in establishing in-service onset or causation 
than is the medical evidence of record specifically linking 
the Veteran's symptoms to diabetes mellitus.

The Veteran submitted his original claim for benefits in 
October 1990, and at that time did not seek service 
connection for any arm or finger related disorder.  His 
silence when otherwise affirmatively speaking constitutes 
negative evidence.  Given inconsistencies in the record, the 
Veteran's credibility is reduced and his statements are of 
limited probative value in establishing chronicity and 
continuity of symptomatology.  Accordingly the Board finds 
that the 48 year gap between separation from active service 
and the first claim or evidence of service connection for an 
upper extremity nerve disorder, combined with 2009 nexus 
opinion linking neuropathy to the Veteran's non-service 
connected diabetes, to be more probative than the Veteran's 
statements alleging continuity and a 2001 statement 
corroborating the Veteran's allegation of continuity.  

At this time, the most probative evidence establishes that 
the Veteran has peripheral neuropathy of the upper 
extremities due to diabetes mellitus.  The Board finds that 
there is no probative evidence of diabetes mellitus or 
peripheral neuropathy of the upper extremities during service 
or within one year of separation.  Rather, the evidence, 
including treatment records, reflects that there was a remote 
onset of bother diabetes mellitus or peripheral neuropathy of 
the upper extremities.  This determination is supported by a 
1987 document that was silent for diabetes mellitus in the 
review of symptoms and a May 2000 statement reflecting an 
onset of diabetes mellitus in 1995 or 1996.  Similarly, these 
records are silent for upper extremities pathology or 
complaints.  To the extent that the Veteran reports that he 
has had upper extremity symptoms since service, his 
statements are unsupported by the record and not credible.

Based upon the totality of the record, the cumulative 
evidence indicates that neither  diabetes nor peripheral 
neuropathy were manifest during service or within one year of 
separation, and the probative weight of the evidence does not 
link neuropathy to service, but rather indicates that it is 
related to his non-service connected diabetes.  

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

TDIU

A total rating based on individual unemployability due to 
service-connected disabilities may be granted if the service-
connected disabilities preclude the Veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009).
 
Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person. Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold. 
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2009).

The central inquiry is, "whether the [V]eteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.

The Veteran is not currently service connected for any 
disorder or disability.  Accordingly, he does not meet the 
basic eligibility requirements for a total rating and the 
claim must be denied.  As the preponderance of the evidence 
is against the claim, there is no doubt to be resolved.   38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Service connection for a bilateral arm and finger disorder is 
denied.

TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


